Order, Supreme Court, New York County (M. Evans, J.), entered July 27, 1983, denying plaintiff’s motion for summary judgment, is unanimously affirmed, without costs. U There is an issue of fact as to whether defendant Laurent’s acceptance of the goods was under such circumstances as to constitute a waiver of the defects in the documentation required by the letter of credit. H As to the counterclaims, while we have very grave reservations as to their validity as counterclaims, it is conceivable that the payment *793made by defendant Laurent may constitute a partial defense in mitigation of damages, or otherwise. As all the facts will have to be gone into at the trial, we see no useful purpose to be served at this time by striking the designation of these pleadings as counterclaims. Concur — Murphy, P. J., Ross, Asch and Silverman, JJ.